           Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1199V
                                          UNPUBLISHED


    LUCY MOORE,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: August 3, 2020
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Complex Regional
                                                                Pain Syndrome
                         Respondent.


Brian L. Cinelli, Marcus & Cinelli, LLP, Williamsville, NY, for petitioner.

Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On August 13, 2018, Lucy Moore filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered complex regional pain syndrome
(CRPS) which was caused-in-fact by the administration of a trivalent influenza (flu)
vaccination on November 30, 2015. Petition at 1-2; Stipulation, filed at July 29, 2020, ¶¶
1. Petitioner further alleges that the vaccine was administered in the United States, she
suffered the residual effects of her injury for more than six months, and there has been
no prior award or settlement of a civil action for damages on her behalf as a result of her
injuries. Petition at 1; Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner’s alleged
injury and residual effects were caused by the flu vaccine. Respondent further denies that
the flu vaccine. Respondent further denies that the flu vaccine caused [P]etitioner any
other injury or her current condition.” Stipulation at ¶ 6.


1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 2 of 7



       Nevertheless, on July 29, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $170,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 3 of 7
Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 4 of 7
Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 5 of 7
Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 6 of 7
Case 1:18-vv-01199-UNJ Document 35 Filed 09/02/20 Page 7 of 7
